DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.
Amended claims 150-152, 154-157, 159 and new claim 160 are pending in the present application.
Applicants elected previously the following species:  (a) “SEQ ID NO: 53 for the nuclease domain; and (b) 5-methyluridine as a non-canonical nucleotide.
Accordingly, amended claims 150-152, 154-157 and 159-160 are examined on the merits herein with the above elected species.

Priority
The present application is a CON of US application with the Serial Number 16/523,558, filed on 07/26/2019, now US Patent 10,590,437; which is a CON of 15/670,639, filed on 08/07/2017, now US Patent 10,415,060; which is a CON of 15/487,088, filed on 04/13/2017, now US Patent 9,758,797; which is a CON of 15/270,469, filed on 09/20/2016, now US Patent 9,657,282; which is a CON of 
	Upon review of the specifications of the above US applications, PCT/US2013/068118 and the provisional applications; and in comparison with the specification of the present application, it is determined that the examined claims are only entitled at best to the effective filing date of 11/01/2013 of the PCT/US2013/068118.  This is because there is no written support in any of the provisional applications 61/721,302, 61/785,404 and 61/842,874 for the concept of using at least a nucleic acid encoding a gene-editing protein targeting a sequence within a DMD gene having a disease-causing mutation and within about 1kb of a splice acceptor site to result in the production of a truncated form of DMD protein in an in vitro method for editing a nucleic acid sequence in a genome of a cell comprising a Duchenne muscular dystrophy (DMD) gene.

Terminal Disclaimer
The terminal disclaimer filed on 10/05/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,767,195, US Patent 10,752,917, US Patent 10,752,918, US Patent 10,590,437, US Patent 10,415,060, US Patent 9,758,797, US Patent 9,657,282, US Patent 9,487,768, US Patent 9,464,285, US Patent 9,447,395, US Patent 9,376,669; and any patent granted on Application Number 16/654532; has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
	1.	The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for New Matter was withdrawn in light of Applicant’s claim amendment to currently amended independent claim 150, particularly with the deletion of the term “null” for a and/or b in the amino acid sequence GabG (SEQ ID NO: 674).
2.	All of the non-statutory double patenting rejections set forth in the Final Office Action dated 08/07/2020 were withdrawn in light of the above Terminal Disclaimer filed on 10/05/2020.

Claim Rejections - 35 USC § 112 (Lack of Written Description)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a modified rejection.  
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc).  Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” Vas-Cath Inc. v. Mahurkar, 19USPQ2d at 1116.  
The instant claims encompass an in vitro method for editing a nucleic acid sequence in a genome of a cell comprising a Duchenne muscular dystrophy (DMD) gene using a synthetic ribonucleic acid molecule encoding an artificial transcription activator-like (TAL) effector (a gene-editing protein) targeting a nucleic acid sequence within about 1 kilobase of a splice acceptor site in the DMD gene, the TAL effector comprising: (a) a DNA-binding domain and (b) a nuclease domain, wherein: (i) the DNA-binding domain comprises a repeat domain consisting of a plurality of TAL effector repeat sequences and at least one of the TAL effector repeat sequences having any structure and/or amino acid sequence as long as it is between 36  and 39 amino acids long and comprising the amino acid sequence GabG (SEQ ID NO: 674) at the C-terminus of the TAL effector repeat sequence, wherein “a” is any amino acid and “b” is any amino acid, preferably “a” is H and “b” is G, to result in editing of the nucleic acid sequence within the DMD gene.
Apart from disclosing engineered gene-editing proteins that comprise DNA-binding domains comprising certain novel repeat sequences can exhibit lower off-target activity than previously disclosed gene-editing proteins, while maintaining a high level of on-target activity, wherein at least all of the 36-amino-acid repeat sequences comprise either the core sequence LTPvQVVAIA wxyzHG (SEQ ID NO: 65) with “v” is D or E, “w” is S or N, “x” is any amino acid, “y” is any amino acid, and “z” is GGKQALETVQRLLPVLCQDHG or GGKQALETVQRLLPVLCQAHG; or the core sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 74) with “v” is Q, D or E, “w” is S o N, “x” is any amino acid, “y” is any amino acid, and “z” is GGKQALETVQRLLPVLCQD or GGKQALETVQRLLPVLCQA; and at least one of the 36-amino acid repeat sequences with the core sequence of LTPvQVVAIA wxyzGHGG (SEQ ID NO: 74) containing the amino acid sequence GabG (SEQ ID NO: 674) at the C-terminus, wherein “a” and “b” each represents any amino acid and preferably wherein “a” is H and “b” is G (page 16, line 24 continues to line 25 on page 21 of the specification); the instant disclosure fails to provide sufficient written description for any other 36-, 37-, 38-, or 39-amino-acid TAL effector repeat sequence with the amino acid sequence GabG at the C-terminus in a DNA-binding domain of an encoded artificial TAL effector for targeting the nucleic acid sequence within about 1kb of a splice acceptor site within the DMD gene as claimed broadly.  For example, which other essential or critical structural feature(s)/sequence(s) apart from the above disclosed 36-amino-acid core sequence of SEQ ID NO: 74 with the GHGG amino acid sequence at its C-terminus that the other 36-, 37-, 38-, or 39-amino-acid TAL effector repeat sequences possess, so that at least the DNA-binding domain comprised of a plurality of these TAL effector repeat sequences is functional for an artificial TAL effector targeting a nucleic acid sequence within about 1 kb of a splice acceptor site in the DMD gene of a human cell to result in editing of the nucleic acid sequence?    Since there are 20 existing naturally occurring amino acids, and each of the amino acids can occupy any position apart from the 2 fixed Gs at positions 33 and 36 in the amino acid sequence GabG at the C-terminus of the 36-amino-acid TAL effector repeat sequence, there are at least 2034, 2035, 2036 and 2037 different species of 36-, 37-, 38-, or 39-amino-acid TAL effector repeat sequence with the amino acid sequence of GabG at its C-terminus, respectively, in a DNA-binding domain of an encoded artificial TAL effector as encompassed by the instant claims.  At the effective filing date of the present application, Katzen et al (US 2013/0274129; IDS) disclosed compositions and methods for designing and producing functional DNA binding effector molecules, including TALE effector molecules such as TALENs, in which one or more TAL repeats are between 28 and 40 amino acids in length (e.g., from about 30 and to about 38 amino acids, from about 30 to about 37 amino acids, from about 30 to about 36 amino acids in length) and share at least the core 34-amino acid sequence LTPDQVVAIA SXXGGKQALETVQRLLPVLCQAHG (see at least the Abstract; Summary of the Invention; particularly paragraphs 25, 30, 37-39, 102-103, 108-109, 111, 239-263, 327-343; Table 5 and SEQ ID NO: 69).  Similarly, Gregory et al (US 8,586,526; IDS) also disclosed at least a composition comprising DNA-binding proteins comprising one or more TALE (transcription activator-like effector)-repeat units fused to functional protein domains to form engineered nucleases (TALENs), engineered transcription factors, engineered recombinases or transposases for genetic modification and regulation of expression status of endogenous genes; with an exemplary 34-residue TALE-repeat unit having the sequence of LTPEQVVAIA SNIGGKQALETVQRLLPVLCQAHG (see at least Summary of the Invention; particularly col. 4, line 27 continues to line 56 of col. 5; col. 9, line 57 continues to line 8 of col. 10; col. 29, line 15 continues to line 32 of col. 30; and Figure 22).  Since the prior art at effective filing date of the present application failed to provide sufficient guidance for the above mentioned issues, it is incumbent upon the present application to do so.   The present application also fails to provide a representative number of species for a broad genus of a 36-, 37-, 38-, or 39-amino-acid TAL effector repeat sequence with the amino acid sequence GabG at the C-terminus in a DNA-binding domain of an encoded artificial TAL effector targeting a nucleic acid sequence within about 1kb of a splice acceptor site in the DMD gene of a cell to result in editing the nucleic acid sequence as claimed broadly.  
The claimed invention as a whole is not adequately described if the claims require essential or critical elements which are not adequately described in the specification and which are not conventional in the art as of Applicants’ filing date.  Possession may be identifying characteristics such that a person skilled in the art would recognize that the inventor had possession of the claimed invention. Pfaff v. Wells Electronics, Inc., 48 USPQ2d 1641, 1646 (1998).  The skilled artisan cannot envision the complete detailed structure of a representative number of species for a broad genus of a 36-, 37-, 38-, or 39-amino-acid TAL effector repeat sequence with the amino acid sequence GabG at the C-terminus in a DNA-binding domain of an encoded artificial TAL effector targeting a nucleic acid sequence within about 1kb of a splice acceptor site in the DMD gene of a cell to result in editing the nucleic acid sequence as claimed broadly; and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a method of isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483. 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
Applicants’ arguments related to the above rejection in the Amendment dated 10/05/2020 (pages 4-5) have been fully considered but they are respectfully not found persuasive for the reasons discussed below.
Example 57 and Table 13, along with the statement “Each gene-editing protein comprised a DNA-binding domain comprising a transcription activator-like (TAL) effector repeat domain comprising 35-36 amino acid-long repeat sequences, as indicated in Table 13” (page 80, lines 2-4).  Additionally, Applicants argued that the literature already taught TAL effector repeat sequences albeit without GabG; and therefore an ordinary skill in the art would recognize that Applicants had possession of the instant claimed invention.
First, the instant claims encompass an in vitro method for editing a nucleic acid sequence in a genome of a cell comprising a Duchenne muscular dystrophy (DMD) gene using a synthetic ribonucleic acid molecule encoding an artificial transcription activator-like (TAL) effector (a gene-editing protein) targeting a nucleic acid sequence within about 1 kilobase of a splice acceptor site in the DMD gene, the TAL effector comprising: (a) a DNA-binding domain and (b) a nuclease domain, wherein: (i) the DNA-binding domain comprises a repeat domain consisting of a plurality of TAL effector repeat sequences and at least one of the TAL effector repeat sequences having any structure and/or amino acid sequence as long as it is between 36 and 39 amino acids long and comprising the amino acid sequence GabG (SEQ ID NO: 674) at the C-terminus of the TAL effector repeat sequence, wherein “a” is any amino acid and “b” is any amino acid, preferably “a” is H and “b” is G, to result in editing of the nucleic acid sequence within the DMD gene.
GHGG”, “BIRC5-2.1R-18-AGHGG”, “BIRC5-2.1L-EO-AGHGG”, “BIRC5-2.1L-EO-AGHGG” and “BIRC5-2.1R-EO-AGHGG”, all are assigned with the same SEQ ID NO: 55.  This is hardly described as a description of an artificial TAL effector targeting a nucleic acid sequence within about 1 kb of a splice acceptor site within a DMD gene, let alone representative number of species for a broad genus of an artificial TAL effector to be utilized in the method as claimed broadly.  Please also refer to the modified Lack of Written Description rejection above for more detail.
Third, the Katzen reference and the Gregory reference described that a TAL effector repeat sequence share at least a common 34-amino-acid core structure of  LTPDQVVAIA SXXGGKQALETVQRLLPVLCQAHG and LTPEQVVAIA SNIGGKQALETVQRLLPVLCQAHG, respectively; and not a TAL effector repeat sequences having any structure and/or amino acid sequence as long as it is between 36  and 39 amino acids long and comprising the amino acid sequence GabG (SEQ ID NO: 674) at the C-terminus of the TAL effector repeat sequence, wherein “a” is any amino acid and “b” is any amino acid, preferably “a” is H and “b” is G, as encompassed by the instant claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 150-152, 154-157 and 159-160 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of US 10,752,918 in view of Gersbach et al (US 9,738,879). 
The claims of the present application differ from claims 1-10 of U.S. Patent No. 10,752,918 in reciting specifically that the artificial TAL effector (a gene editing protein) targets a nucleic acid sequence within about 1 kilobase of a splice acceptor site within a DMD gene in an in vitro cell.
At the effective filing date of the present application (11/01/2013), Gersbach et al already disclosed at least a transcription activator-like effector nuclease (TALEN) protein that can bind to a dystrophin or DMD gene, including two or more TALENs wherein a first TALEN binds to a first binding region and a second TALEN binds to a second binding region wherein the first binding region and the second binding region are located within a target region, and are different binding regions that are separated by 5-25 base pairs; a polynucleotide and a vector encoding the same TALEN(s) (Abstract; Summary; particularly col. 13, line 19 continues to line 4 on col. 17; col. 19, lines 14-28; col. 20, lines issued claims 1-6).  Gersbach et al also taught at least a method of correcting a mutant dystrophin gene in a cell in vitro by electroporation or transfection of the cell containing a mutant dystrophin gene with the TALEN protein or the vector encoding the TALEN protein, wherein the correction of the mutant dystrophin gene comprises nuclease-mediated non-homologous end joining that restores expression of a functional dystrophin protein (col. 19, lines 14-28; and Examples 1-4).  Gersbach et al also stated “It is known that in-frame deletions that occur in the exon 45-55 region contained within the rod domain can produce highly functional dystrophin proteins, and many carriers are asymptomatic or display mild symptoms” (col. 13, lines 40-44).  Fig. 3 shows the design of TALENs targeting immediately upstream of out-of-frame stop codon in exon 51 of the human dystrophin gene, which is well within about 1 kilobase of a splice acceptor site of intron 50.
Accordingly, it would have been obvious for an ordinary skilled artisan to modify an in vitro method for producing a gene-edited cell comprising a Duchenne muscular dystrophy gene in claims 1-10 of US 10,752,918 by also editing a nucleic acid sequence within about 1 kb of a splice acceptor site in a DMD gene of a cell to restore expression of a functional dystrophin protein, in light of the teachings of Gersbach et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modification because Gersbach et al already exemplified in Fig. 3 the design of TALENs targeting immediately upstream of out-of-frame stop codon in exon 51 of the human dystrophin gene, which is well within about 1 kilobase of a splice acceptor site of intron 50 to restore expression of a functional dystrophin protein.
s 150-152, 154-157 and 159-160 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 150-158 of copending Application No. 16/912,321 in view of Gersbach et al (US 9,738,879). 
The claims of the present application differ from claims 150-158 of copending Application No. 16/912,321 directing to a composition comprising a nucleic acid molecule encoding a gene-editing protein, the gene editing protein comprising: (a) a DNA binding domain comprising a plurality of repeat sequences and at least one of repeat sequences comprises the amino acid sequence: LTPvQVVAIA wxyzGHGG (SEQ ID NO: 75) and is between 36 and 39 amino acids long, and (b) a nuclease domain comprising a catalytic domain of a nuclease, in reciting specifically an in vitro method for editing a nucleic acid sequence within about 1 kilobase of a splice acceptor site in a DMD gene in a genome of a cell by transfecting in vitro the cell with a synthetic ribonucleic acid encoding an artificial TAL effector (a gene editing protein) comprising: (a) a DNA binding domain having a plurality of TAL effector repeat sequences recited in independent claim 150 and (b) a nuclease domain, to result in editing the nucleic acid sequence.
At the effective filing date of the present application (11/01/2013), Gersbach et al already disclosed at least a transcription activator-like effector nuclease (TALEN) protein that can bind to a dystrophin or DMD gene, including two or more TALENs wherein a first TALEN binds to a first binding region and a second TALEN binds to a second binding region wherein the first binding region and the second binding region are located within a target region, and are different binding regions that are separated by 5-25 base pairs; a polynucleotide and a vector encoding the same TALEN(s) (Abstract; Summary; issued claims 1-6).  Gersbach et al also disclosed that the TALEN protein may comprise the nuclease Fok1 (col. 2, lines 3-4).  Gersbach et al also taught at least a method of correcting a mutant dystrophin gene in a cell in vitro by electroporation or transfection of the cell containing a mutant dystrophin gene with the TALEN protein or the vector encoding the TALEN protein, wherein the correction of the mutant dystrophin gene comprises nuclease-mediated non-homologous end joining that restores expression of a functional dystrophin protein (col. 19, lines 14-28; and Examples 1-4).  Gersbach et al also stated “It is known that in-frame deletions that occur in the exon 45-55 region contained within the rod domain can produce highly functional dystrophin proteins, and many carriers are asymptomatic or display mild symptoms” (col. 13, lines 40-44). Fig. 3 shows the design of TALENs targeting immediately upstream of out-of-frame stop codon in exon 51 of the human dystrophin gene, which is well within about 1 kilobase of a splice acceptor site of intron 50.
Accordingly, it would have been obvious for an ordinary skilled artisan to use a composition comprising an encoded artificial TAL effector (a gene editing protein) of claims 150-158 of copending Application No. 16/912,321 to edit a nucleic acid sequence within about 1 kb of a splice acceptor site in a DMD gene in a genome of a cell in vitro to restore expression of a functional dystrophin protein, in light of the teachings of Gersbach et al as set forth above with a reasonable expectation of success.
An ordinary skilled artisan would have been motivated to carry out the above modification because the composition comprising a nucleic acid molecule (e.g., a can exhibit lower off-target activity than any previously disclosed gene-editing protein while maintaining a high level on-target activity due to the presence of at least one of the repeat sequences comprising the 36-amino acid sequence LTPvQVVAIA wxyzGHGG (SEQ ID NO: 75).  Moreover, Gersbach et al exemplified in Fig. 3 the design of TALENs targeting immediately upstream of out-of-frame stop codon in exon 51 of the human dystrophin gene, which is well within about 1 kilobase of a splice acceptor site of intron 50.
This is a provisional nonstatutory double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.  Ousterout et al.  Reading frame Correction by targeted genome editing restores dystrophin expression in cells from Duchenne muscular dystrophy patients.  Molecular Therapy 21:1718-1726, 2013.
2.  Tremblay et al (US 2012/0301456) disclosed meganulease reagents for treating genetic diseases caused by frame shift/nonsense mutations.
3.  Popplewell et al (US 2015/0196670) disclosed compositions and methods for Duchenne muscular dystrophy gene therapy.
4.  Gersbach et al (US 2016/0201089) disclosed RNA-guided gene editing and gene regulation.

Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting SPE, James Schultz, may be reached at (571) 272-0763.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633